Citation Nr: 0009145	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  99-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1936 to January 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for skin cancer claimed as 
due to exposure to ionizing radiation during his 
participation in the American occupation of Nagasaki, Japan, 
during part of 1945 and 1946.


FINDINGS OF FACT

1.  In a June 1991 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
skin cancer, claimed as resulting from exposure to ionizing 
radiation.

2.  Since the RO's June 1991 rating decision, the veteran has 
submitted new evidence which bears directly and substantially 
of the question of whether his disability from skin cancer 
resulted from his exposure to ionizing radiation during his 
participation in the American occupation of Nagasaki, Japan, 
during part of 1945 and 1946.


CONCLUSIONS OF LAW

1.  The RO's June 1991 rating decision which denied service 
connection for skin cancer claimed as due to exposure to 
ionizing radiation is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The veteran has submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
skin cancer due to exposure to ionizing radiation.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection for a disease 
based on radiation exposure can be established under 38 
C.F.R. § 3.311.  Under the relevant provisions 38 C.F.R. § 
3.311, it is stipulated that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose.  For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation.  The list of such diseases includes skin 
cancer.

In a June 1991 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for skin cancer 
due to radiation exposure.  The veteran did not file a Notice 
of Disagreement or perfect an appeal of that disallowance of 
the claim.  The decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  The claim can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The veteran has current disability from skin cancer.  The 
earliest dated records showing treatment for the disease were 
made in 1985.  At the time of the RO's June 1991 rating 
decision, the record contained evidence from the veteran's 
service personnel records that he was assigned to the port 
director at Nagasaki, Japan, during the period from June 15, 
1945 to October 1, 1945.  A letter from the Defense Nuclear 
Agency indicates that the veteran arrived by ship at Nagasaki 
on October 4, 1945, and embarked by ship from Nagasaki on 
December 19, 1945, to Sasebo, Japan, (approximately 30 miles 
north of Nagasaki), arriving one day later.  There, he was 
assigned to a service division.

In a letter dated in April 1990, a physician who had treated 
the veteran for skin cancer reported that the skin disorder 
may be related to exposure to radiation, including radiation 
from the sun.

The record contains a letter from the Defense Nuclear Agency 
which indicates that the worst-case exposure to ionizing 
radiation of an individual serviceman who served in Nagasaki 
during the entire period of its American occupation 
(September 1945 to June 1946) was one less than one rem.  
According to the letter, it is more probable that the great 
majority of such service personnel received no such exposure 
at all, and that the highest dose received by anyone was "a 
few tens of millirem."

Based on the report of the Defense Nuclear Agency, a VA 
physician employed as Assistant Chief Medical Director for 
Environmental Medicine opined that skin cancer has been 
attributed to ionizing radiation only at high doses, usually 
at several hundred rads.  Basal cell carcinoma may have 
followed doses as low as 40 rads.  As the veteran's dose was 
lower than the cited values, the examiner reported that it 
was highly unlikely that his disease could be attributed to 
exposure to ionizing radiation in service.

Based on the foregoing evidence, the RO denied service 
connection for skin cancer in its June 1991 rating decision.  
In so doing, the RO's rating board reasoned that the 
veteran's current disability from skin cancer was not 
causally related to radiation exposure during his service.

In support of his request to reopen the claim for service 
connection for skin cancer, the veteran has submitted 
statements from several physicians which indicate the 
possibility of a causal relationship between the veteran's 
radiation exposure in Japan and his current disability from 
skin cancer.  In a letter dated in March 1997, one physician 
indicated that it was "quite possible" that the veteran's 
exposure to radiation in Nagasaki was ". . . an important 
reason for the development of his multiple skin cancers."  
In another letter dated in March 1997, a physician who had 
treated the veteran noted that he had ". . . severe changes 
that certainly could have been aggravated by the radiation 
that he was exposed to in Hiroshima."  The physician further 
noted that the veteran had not spent a lot of time in the sun 
except during his time in service.  In a March 1999 letter, 
another physician who had treated the veteran since 1980 
reported that his skin problems had included multiple actinic 
keratoses and multiple skin cancers.  The physician expressed 
his opinion that ". . . the large number of skin cancers 
that he has had is related to past radiation exposure."

The evidence received since the RO's June 1991 rating 
decision which denied service connection for skin cancer is 
new in the sense that it had not been previously considered 
by agency decisionmakers.  Further, such evidence tends to 
show that the veteran's current disability from skin cancer 
is related to exposure to ionizing radiation during his 
active military service.  The Board finds that the veteran 
has presented new evidence which bears materially and 
substantially on the issue of whether he has current 
disability from skin cancer as a result of in-service 
exposure to ionizing radiation.  Further, the Board finds 
that such new evidence is sufficient to render the claim well 
grounded, as there is competent medical evidence which 
relates the veteran's current disability from skin cancer to 
his in-service radiation exposure.  See Caluza v. Brown.  7 
Vet. App. 498 (1995).  Therefore, the Board concludes that 
the claim for service connection for skin cancer is reopened.


ORDER

The claim for service connection for skin cancer is reopened.  
To this extent only, the appeal is granted.


REMAND

The evidence most recently submitted by the veteran seems to 
contradict the conclusion of the VA Assistant Chief Medical 
Director that the veteran's skin cancer did not result from 
radiation exposure in Nagasaki during the American 
occupation.  However, it does not appear the physicians who 
have opined that there may be a causal relationship between 
the veteran's skin cancer and in-service radiation exposure 
have reviewed the claims folder or determined the level of 
radiation to which the veteran was exposed.

As the Board has determined that the veteran has submitted 
new and material evidence to reopen his claim, due process 
considerations require an adjudication of the reopened claim 
by the RO based on a review of the entire record.

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that it is 
his responsibility to report for the examination(s) and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The should undertake all appropriate 
development required to complete the 
record and fairly adjudicate the 
veteran's claim pursuant to 38 C.F.R. 
§ 3.311 and/or Combee v. Brown, 34 F3d. 
1039 (Fed Cir. 1994) (Notwithstanding the 
fact that the presumption of service 
connection is not applicable to a claim, 
the veteran is not precluded from 
establishing service connection with 
proof of actual, direct causation).  If 
the RO deems it appropriate to afford the 
veteran VA examination(s), the 
examiner(s) should express an opinion 
whether it is as likely as not that his 
skin cancer is the result of exposure to 
ionizing radiation during his active 
military service.  A discussion of the 
facts and medical principles involved 
will be of considerable assistance to the 
Board.  All indicated tests and 
diagnostic studies must be performed.  
The claims folder should be made 
available and be reviewed by the 
examiner(s).

2.  After the development requested 
above, as well as any further development 
deemed appropriate by the RO has been 
completed to the extent possible, the RO 
should again review the record and 
readjudicate the reopened claim for skin 
cancer.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



